Citation Nr: 0628557	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-36 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to additional death pension benefits for a 
surviving spouse, based on the need for the regular aid and 
attendance of another person.  

2.  Entitlement to additional death pension benefits for a 
surviving spouse, based on being housebound.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The issue of entitlement to additional death pension benefits 
for a surviving spouse based on being housebound is appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The appellant is not blind, nor is she a patient in a 
nursing home. 

2.  The appellant's disabilities have not rendered her unable 
to independently perform the daily functions of self-care, or 
to protect herself from the hazards and dangers incident to 
her daily environment.  




CONCLUSION OF LAW

The criteria for additional death pension benefits for a 
surviving spouse based on the need for the regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1502(b), 1541(d) (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2000)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. 121.  

In this case, in correspondence of August 2003, prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate her claim for additional death pension benefits, 
as well as what information and evidence should be submitted 
by her, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of or submit 
any further evidence pertaining to her claim.  

In the opinion of the Board, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have had any effect on 
the case, or to have caused injury to the claimant.  Thus, 
any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

The Board has reviewed all available evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on the evidence needed to substantiate the 
appellant's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to her claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The appellant, the widow of the veteran, seeks entitlement to 
additional death pension benefits based on the need for the 
regular aid and attendance of another person.  In that 
regard, increased pension is payable to a surviving spouse by 
reason of the need for aid and attendance, or, if not in need 
of aid and attendance, by reason of being housebound.  38 
U.S.C.A. § 1541(d) (West 2002).  

The need for aid and attendance means helplessness, or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  A surviving spouse will be 
considered in need of regular aid and attendance if she (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b) (West 2002).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of the 
claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination.  "Bedridden" will be that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  38 U.S.C. §§ 501, 
1114(r)(2); 38 C.F.R. §§ 3.351, 3.352 (2005).  

In the present case, in a VA Form 21-0518-1, Improved Pension 
Eligibility Verification Report (Surviving Spouse with No 
Children) received in July 2003, the appellant indicated that 
she was not currently a patient in a nursing home.  While in 
correspondence of August 2003, it was requested that the 
appellant submit evidence supporting her claim for additional 
death pension benefits, to date, no such evidence has been 
received.  In point of fact, there presently exists no 
evidence whatsoever detailing the current extent of the 
appellant's disabilities.  At this time, it has not been 
shown that the appellant is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less in both eyes, 
or concentric contraction of visual fields to 5 degrees or 
less.  Nor has it been shown that, due to her current 
disabilities, the appellant is unable to independently 
perform the daily functions of self-care, or to protect 
herself from the hazards and dangers incident to her daily 
environment.  Under the circumstances, and absent evidence 
substantiating the veteran's claim, her request for 
additional death pension benefits must be denied. 


ORDER

Additional death pension benefits for a surviving spouse 
based on the need for the regular aid and attendance of 
another person are denied.  


REMAND

Although the appellant claimed additional pension benefits 
based on the need for aid and attendance, the RO, in the 
January 2004 decision, also denied entitlement to additional 
pension benefits based upon being housebound.  The 
appellant's notice of disagreement to that rating decision 
was general in nature, without specific mention of any 
special monthly pension issue.  The Statement of the Case 
limited the issue to entitlement to additional pension based 
on aid and attendance, but the substantive appeal indicated 
disagreement with the denial of both aid and attendance and 
housebound benefits.  In light of the above, the Board finds 
that the appellant has filed a notice of disagreement with 
the denial of special monthly pension on account of being 
housebound.  As the Aril 2004 Statement of the Case did not 
include the pertinent laws related to housebound benefits, 
remand for issuance of a Statement of the Case on this issue 
is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the Statement of the Case, 
the claim should be returned to the Board only if the 
appellant perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As the record does not reveal that a VCAA letter has been 
issued regarding the issue of entitlement to special monthly 
pension on account of being housebound, such should be 
provided. 

In light of the above, this issue is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159).

2.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case, so 
that the appellant may have the 
opportunity to complete an appeal on this 
issue (if she so desires) by filing a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


